 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF CALIFORNIA
 9
10 AMERICAN AUTOMOBILE                          Case No. 2:18-cv-00461-KJM-EFB
   INSURANCE COMPANY, a Missouri
11 Corporation and INTERSTATE FIRE              ORDER DISMISSING CASE
   AND CASUALTY COMPANY,
12                                              Assigned to the Honorable Judge
               Plaintiffs,                      Kimberly J. Mueller
13
        v.                                      Action filed: March 1, 2018
14                                              Trial Date: Not Yet Set
   UNITED SPECIALTY INSURANCE
15 COMPANY, a Delaware Corporation;
   and DOES 1 through 100,
16
               Defendants.
17
18
19        TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
20        Pursuant to the stipulation between Plaintiffs, American Automobile
21 Insurance Company and Interstate Fire and Casualty Company (“Plaintiffs”), and
22 Defendant, United Specialty Insurance Company, the above-captioned action is
23 hereby dismissed in its entirety, with prejudice.
24        Plaintiffs and Defendant shall bear their own costs and fees related to this
25 Action.
26        IT IS SO ORDERED.
27 DATED: August 5, 2019.
                                                   UNITED STATES DISTRICT JUDGE
28

                                                                        Case No. 2:18-cv-00461-KJM-EFB
                                               1                             ORDER DISMISSING CASE
